Case 20-02133-TPA                Doc 1       Filed 08/31/20 Entered 08/31/20 18:12:30          Desc Main
                                             Document      Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
                                                               Adv. Proc. No. 20-
 MICHAEL K. HERRON,
                                                               Related to Bankr. No. 19-24527-TPA
                    Debtor.
---------------------------------------------------------      Chapter 11
  MICHAEL K. HERRON,
                   Movant,

                        v.

  BANK OF AMERICA, N.A.
                   Respondent.


                             COMPLAINT TO DETERMINE SECURED STATUS

         Michael K. Herron, through his undersigned counsel, hereby files this Complaint to

determine the secured status of creditor, Bank of America, N.A., as follows:

                                                       The Parties

         1.        Plaintiff, Michael K. Herron, is a natural person residing at 1276 West Tacoma

Street in Hernando, Florida 34442-3237. The Plaintiff is also a debtor-in-possession in the

referenced chapter 11 case.

         2.        Defendant, Bank of America, N.A., is a business entity organized and existing

under Delaware law. Moreover, the Defendant is an insured depository institution, which has

appeared through its attorney.

                                                       Background

         3.        The Defendant financed his property at 1132 SE Kings Bay Drive in Crystal

River, Florida 34429 (the “Collateral”) for the Plaintiff.

         4.        On November 21, 2019 (the “Petition Date”), the Plaintiff filed a voluntary

bankruptcy petition under chapter 11 of the United States Bankruptcy Code.
Case 20-02133-TPA        Doc 1     Filed 08/31/20 Entered 08/31/20 18:12:30           Desc Main
                                   Document      Page 2 of 2



       5.      According to the proof of claim that the Defendant filed in the referenced

bankruptcy case, the Defendant has a secured claim of $544,722.02. Claim No. 8. A copy of the

Defendant’s proof of claim (the “Proof of Claim”) is attached hereto as Exhibit A.



                  COUNT I: DETERMINATION OF SECURED STATUS
                           11 U.S.C. §§506(d) and 1123(b)(5)

       6.      The total amount of the Defendant’s claim is $544,722.02.

       7.      As reflected in the Debtor’s schedules, the value of the Collateral is $400,000.00.

Bankr. Doc. No. 91. As further revealed in that entry, the reason for the decreased value is that

the structure was destroyed in a hurricane and must be demolished.

       8.      Consequently, the Defendant’s secured claim must be limited to $400,000.00.

       9.      The Defendant is entitled to an unsecured claim in the amount of $144,722.02. 11

U.S.C. §§ 506(d) and 1123(b)(5).

       WHEREFORE, the Plaintiff respectfully requests that this Court enter an Order

determining the secured status of the Defendant, substantially in the form attached hereto.


Dated: August 31, 2020                                               Respectfully submitted,



                                                             /s/ Aurelius Robleto
                                                            Aurelius Robleto
                                                            PA ID No. 94633
                                                            ROBLETO KURUCE, PLLC
                                                            6101 Penn Ave., Ste. 201
                                                            Pittsburgh, PA 15206
                                                            Tel: (412) 925-8194
                                                            Fax: (412) 346-1035
                                                            apr@robletolaw.com




                                                2
